DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants’ arguments filed 1/7/2021 have been fully considered but they are not persuasive. It must be first pointed out that the Applicants’ apparent arguments as they pertain to the added colors for feature/element highlighting can’t be readily understood because the image file wrapper doesn’t preserve color.  
Applicants apparently assert that Smith fails to clearly show that “the dielectric layer covers the second end of the metal plug” (REMARKS, page 7) because Smith’s dielectric layer does not cover the metal plug directly without any intervening components or parts. In support of their assertion, Applicants cite a dictionary definition of Cover to be “something that is placed over or about another thing” (REMARKS, page 10).  The Office respectfully disagrees with the Applicants’ limited interpretation of the term “cover” as it is currently used in the claim language.
The Applicants’ dictionary reference for “cover” seemingly requires only that one element is position “over” another element and notably, there is no requirement regarding intervening layers/elements in the Applicants’ definition. Therefore, as a result of the Applicants’ own definition, the Office maintains that, although electrode 108 may intervene, the dielectric layer 110 of Smith certainly “covers” the metal plugs 106. If the scope intended by the Applicant includes the dielectric layer to be in direct contact, then an amendment such as “the dielectric layer covers and is direct contact with the second end of the metal plug” would distinguish over the Smith reference.
It should be noted that it is customary in the semiconductor field to render clear distinctions between terms like “cover” and a corresponding phrase such as “directly cover.”  For example, “[i]t will be (US Patent 11056461 Jang et al).

As apparently argued by the Applicants, Chen is not proper because Chen doesn’t “completely” cover the metal plug 32 perhaps due to the openings 52 through the dielectric layer 50. Again, the Office respectfully disagree with this argument. Absent any discussion of criticality regarding amount or degree (e.g. completely covers? 75 % coverage? etc.), the Office asserts that Chen’s dielectric layer 50 clearly “covers” portions of the metal plug 32 surrounding the openings 52 within the scope of the claim language because the term “covers” is not mutually exclusive to phrases that express portions such as “partially covers” etc.     

    PNG
    media_image1.png
    297
    582
    media_image1.png
    Greyscale


Accordingly, and for the reasons presented above, the OA rejection of 10/20/20 is maintained.

Applicants’ remaining arguments were duly considered.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2010/0116632 A1 (“Smith”).

Re Claim 1:  Smith anticipates a capacitive sensor element ([0006]-[0009]; FIGS. 1E-1F) comprising
             a substrate (=wafer, [0047]) 
a metal pillar 104 disposed upon on the substrate (=wafer, [0047]), the metal pillar 104 having a first end that faces towards the substrate (=wafer, [0047]), a second end that faces away from the substrate (=wafer, [0047]), and a side surface; 
a metal plug 106 having a first end, a second end, and a side surface, the first end of the metal plug 106 being in contact with the second end of the metal pillar 104; 
an encapsulant 102 disposed upon the substrate (=wafer, [0047]), 
the encapsulant 102 surrounding the side surface of the metal pillar 104 and the side surface of the metal plug 106; and 
a dielectric layer 110 disposed on the encapsulant 102 and the second end of the metal plug 106, wherein the dielectric layer 110 covers the second end of the metal plug 106.




    PNG
    media_image2.png
    325
    374
    media_image2.png
    Greyscale

    

Re Claim 3:  Smith anticipates the claim limitation regarding claim 1 in the manner as described above. 

Smith further anticipates the claimed limitation wherein the encapsulant 102 includes a first surface that faces towards the substrate and a second surface that faces away from the substrate, wherein the second surface of the encapsulant 102 is planarized.  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First surface)]
    PNG
    media_image3.png
    166
    464
    media_image3.png
    Greyscale

[AltContent: textbox (Second surface)]


Re Claim 4:  Smith anticipates the claim limitation regarding claim 3 in the manner as described above. 

Smith further anticipates the claimed limitation wherein the metal plug 106 includes a first end that is in contact with the second end of the metal pillar 104 and a second end that faces away from the metal pillar 104, wherein the second end of the metal plug 106 is planarized.  
[AltContent: textbox (Second end)][AltContent: textbox (First end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    166
    464
    media_image3.png
    Greyscale



Re Claim 5:  Smith anticipates the claim limitation regarding claim 4 in the manner as described above. 

Smith further anticipates the claimed limitation wherein the second end of the metal plug 106 is flush with the second surface of the encapsulant 102.  

         
[AltContent: textbox (102)][AltContent: rect]
    PNG
    media_image4.png
    69
    445
    media_image4.png
    Greyscale

[AltContent: textbox (                 Substrate)]


Re Claim 6:  Smith anticipates the claim limitation regarding claim 1 in the manner as described above. 

Smith further anticipates the claimed limitation wherein the dielectric layer 110 is planarized [0043].  

Re Claim 7:  Smith anticipates the claim limitation regarding claim 1 in the manner as described above. 

Smith further anticipates the claimed limitation wherein the encapsulant 102 comprises an oxide layer (=”silicon dioxide”, [0044]).  

Re Claim 8:  Smith anticipates the claim limitation regarding claim 1 in the manner as described above. 

Smith further anticipates the claimed limitation wherein the dielectric layer 110 comprises a nitride layer (=”silicon nitride”, [0045]).  

Re Claim 9: Smith anticipates the claim limitation regarding claim 1 in the manner as described above.

Smith further anticipates the claimed limitation wherein the metal plug 106 comprises at least one of Tungsten or Copper (=”tungsten”, [0044]).  

Claims 10 -16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10354114 (“Chen”).

Re Claim 10: .Chen anticipates a sensor package (FIG. 6, col 8, lines 34-48), comprising: 
a substrate 20/22/24; and 
a capacitive sensor array (col 1, lines 14-40), the capacitive sensor array including: 
a plurality of metal pillars 26 disposed upon on the substrate 20/22/24, wherein a metal pillar 26 of the plurality of metal pillars 26 has a first end that faces towards the substrate 20/22/24 and a second end that faces away from the substrate 20/22/24, and a side surface;
a plurality of metal plugs 32, each of the plurality of metal plugs 32 having a first end, a second end, and a side surface, the first end of each metal plug 32 being in contact with a respective second end of the metal pillar 26; 
28/48 disposed upon the substrate 20/22/24, the encapsulant 28/48 surrounding the side surfaces of the plurality of metal pillars 26 and the side surfaces of the plurality of metal plugs 32; and 
a dielectric layer 50 disposed on the encapsulant 28/48 and the second ends of the plurality of metal plugs 32, wherein the dielectric layer 50 covers the second ends of the plurality of metal plugs 32 (FIG. 6).

Re Claim 11:  Chen anticipates claim 10 in the manner as described above.

Chen further anticipates wherein the respective ones of the plurality of metal pillars 26 comprise a first metal (col 3, lines 8-11), and the respective ones of the plurality of metal plugs 32 comprise a second metal (“…may include copper, aluminum or the like”, col 3, lines 40-45) that is different that is different from the first metal.  









    PNG
    media_image1.png
    297
    582
    media_image1.png
    Greyscale


Re Claim 12:  Chen anticipates claim 10 in the manner as described above.

Chen further anticipates wherein the encapsulant 28/48 includes a first surface that faces towards the substrate 20/22/24 and a second surface that faces away from the substrate 20/22/24, wherein the second surface of the encapsulant 28/48 is planarized (col 4, lines 38-49).   

Re Claim 13:  Chen anticipates claim 12 in the manner as described above.

Chen further anticipates wherein the second ends of respective ones of the plurality of metal plugs 32 are planarized (col 4, lines 38-49).     

Re Claim 14:  Chen anticipates claim 13 in the manner as described above.

Chen further anticipates wherein the second ends of respective ones of the plurality of metal plugs 32 are flush with the second surface of the encapsulant 28/48 (FIG. 6).  

Re Claim 15: Chen anticipates claim 10 in the manner as described above.

Chen further anticipates wherein the dielectric layer 50 is planarized (=”formed”, col. 4, lines 39-47).  

Re Claim 16:  Chen anticipates claim 10 in the manner as described above.

Chen further anticipates the claimed limitation wherein an electronic component 36 disposed upon the substrate 20/22/24, wherein the encapsulant 28/48 covers at least one side portion of the electronic component 36, wherein an opening is defined within the encapsulant 28/48 and within the dielectric layer 50 for accessing the electronic component 36 (FIG. 6). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Chen.

Re Claim 2:  Smith anticipates claim 1 in the manner as described above. 

Smith is silent regarding the claimed limitation wherein the metal pillar includes a first metal, and the metal plug includes a second metal that is different from the first metal.  

Chen discloses wherein a metal pillar 26 includes a first metal (col 3, lines 8-11), and a metal plug 32 includes a second metal (“…may include copper, aluminum or the like”, col 3, lines 40-45) (e.g., Chen discloses different material composition and different metal dimensions) from said first metal.  

Since Smith teaches metal material compositions [0044], it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith and Chen in order to create an embodiment wherein the metal pillar includes a first metal, and the metal plug includes a second metal that is different from the first metal in Smith as suggested in Chen because it would have been obvious for one of ordinary skill in the art to try different metal compositions in order to achieve a particular outcome MPEP 2145 (X)(B). 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
9/9/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819